                                    Case 5:19-cv-00060-C Document 95 Filed 06/17/19          Page 1 of 31 PageID 382


                                   1     Robert A. Ball, California Bar No. 70061
                                         John M. Donnelly, California Bar No. 156965
                                   2     LAW OFFICES OF ROBERT A. BALL
                                         225 Broadway, Suite 2220
                                   3     San Diego, California 92101
                                         Telephone: (619) 234-3913; Facsimile: (619) 234-4055
                                   4     Email: rball@robertballapc.com, jdonnelly@robertballapc.com
                                   5     Benjamin H. Davidson, II, State Bar No. 05430590
                                         Mary Kathleen Davidson, State Bar No. 24070919
                                   6     McCLESKEY HARRIGER BRAZILL & GRAF LLP
                                         5010 University Avenue, Suite 500
                                   7     Lubbock, Texas 79413
                                         Telephone: (806) 796-7306; Facsimile: (806) 796-7365
                                   8     Email: bdavidson@mhbg.com, kdavidson@mhbg.com
                                   9     Attorneys for: Plaintiffs KAREN DI PIAZZA,
                                         Individually and as Mother to CORBIN JAEGER and as Personal
                                10       Representative of the Estate of CORBIN LEE JAEGER, Deceased
                                11                                 UNITED STATES DISTRICT COURT

                                12                     NORTHERN DISTRICT OF TEXAS, LUBBOCK DIVISION

                                13
                                         KAREN DI PIAZZA, Individually and As           PLAINTIFF’S SECOND AMENDED
                                14       Mother to CORBIN JAEGER and As                 COMPLAINT
                                         Personal Representative of the Estate of
                                15       CORBIN LEE JAEGER, Deceased,                   CASE NO. 5-19CV0060-C

                                16                           Plaintiff,

                                17       v.

                                18       WEATHER GROUP TELEVISION, LLC
                                         dba THE WEATHER CHANNEL, a
                                19       Georgia limited liability company;
                                         WEATHER GROUP, LLC, a Delaware
                                20       limited liability company; CF
                                         ENTERTAINMENT, INC. dba
                                21       ENTERTAINMENT STUDIOS, a California
                                         corporation; ENTERTAINMENT STUDIOS
                                22       NETWORKS, INC., a California
                                         corporation; ENTERTAINMENT STUDIOS
                                23       MEDIA, INC., a California corporation;
                                         ENTERTAINMENT STUDIOS MEDIA
                                24       HOLDINGS, INC., a Delaware corporation;
                                         NBCUNIVERSAL MEDIA, LLC, a
                                25       Delaware limited liability company; BAIN
                                         CAPITAL INVESTORS, LLC, a Delaware
                                26       limited liability company; THE
                                         BLACKSTONE GROUP, INC., a Delaware
                                27       corporation; TV HOLDINGS 1, LLC, a
                                         Delaware limited liability company; TV
                                28       HOLDINGS 2, LLC, a Delaware limited
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                    1
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 95 Filed 06/17/19         Page 2 of 31 PageID 383


                                   1     liability company; TV SPINCO LLC, a
                                         Delaware limited liability company;
                                   2     SHEENA BITTLE as Personal
                                         Representative of the Estate of KELLEY
                                   3     GENE WILLIAMSON; KEITH DANIELS as
                                         Personal Representative of the Estate of
                                   4     RANDALL D. YARNALL,
                                   5                           Defendants.
                                   6
                                   7                           PLAINTIFF’S SECOND AMENDED COMPLAINT

                                   8                  TO THE HONORABLE UNITED STATES DISTRICT COURT:

                                   9            COMES NOW KAREN DI PIAZZA, Individually and as Mother to CORBIN JAEGER

                                10       and as Personal Representative of the Estate of CORBIN LEE JAEGER, Deceased

                                11       (“Plaintiff”), complaining of WEATHER GROUP TELEVISION, LLC dba THE WEATHER

                                12       CHANNEL (“Weather Channel”); WEATHER GROUP, LLC (“Weather Group”); CF

                                13       ENTERTAINMENT, INC. dba ENTERTAINMENT STUDIOS (“CF”); ENTERTAINMENT

                                14       STUDIOS NETWORKS, INC. (“Networks”); ENTERTAINMENT STUDIOS MEDIA, INC.

                                15       (“Media”); ENTERTAINMENT STUDIOS MEDIA HOLDINGS, INC. (“Media Holdings”);

                                16       NBCUNIVERSAL MEDIA, LLC (“NBC LLC”); BAIN CAPITAL INVESTORS, LLC (“Bain”);

                                17       THE BLACKSTONE GROUP, INC. (“Blackstone”); TV HOLDINGS 1, LLC (“TV1”); TV

                                18       HOLDINGS 2, LLC (“TV2”); TV SPINCO LLC (“Spinco”) (Weather Channel, Weather

                                19       Group, CF, Networks, Media, Media Holdings, NBC LLC, Bain, Blackstone, TV1, TV2, and

                                20       Spinco will hereafter be collectively referred to as “TWC”); SHEENA BITTLE as Personal

                                21       Representative of the Estate of KELLEY GENE WILLIAMSON (“ESTATE OF

                                22       WILLIAMSON”); KEITH DANIELS as Personal Representative of the Estate of RANDALL

                                23       D. YARNALL (“ESTATE OF YARNALL”) (all named Defendants above shall hereafter be

                                24       collectively referred to as “TWC Defendants”), with this Second Amended Complaint

                                25       alleges as follows:

                                26       ///

                                27       ///

                                28       ///
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                    2
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 95 Filed 06/17/19            Page 3 of 31 PageID 384


                                   1                                                 I.
                                   2                           NATURE AND PURPOSE OF THE ACTION
                                   3           1.     This action is brought by the heir and Estate of CORBIN LEE JAEGER
                                   4     (DOB-6/11/91) (“JAEGER”) who was killed in a horrific two-vehicle collision outside the
                                   5     town of Spur, Texas on March 28, 2017. JAEGER was killed when a Chevrolet Suburban
                                   6     SUV, Missouri License Plate Number 7SY297 (“Suburban”), driven by Randall Yarnall
                                   7     (“Yarnall”) and occupied by Kelley Gene Williamson (“Williamson”) ran a stop sign at
                                   8     seventy (70) miles per hour while racing towards a tornado to film that tornado on behalf
                                   9     of TWC and collided with JAEGER’S vehicle, a 2012 Jeep Patriot (“Jeep”), while the Jeep
                                10       had the right of way on westbound FM2794. The accident occurred approximately 55 miles
                                11       southeast of Lubbock and 5 miles west of the town of Spur, in Dickens County, Texas, at
                                12       the intersection of FM 2794 and County Road 419, the latter also known as Farm to Market
                                13       Road 1081 (“FM 1081”) (all collectively, the “Subject Accident”).
                                14             2.     Yarnall and Williamson, who also died in the collision, were in the course
                                15       and scope of their employment as storm chasers and television personalities with TWC
                                16       when their Suburban ran the stop sign on northbound FM 1081. Plaintiff alleges that the
                                17       Suburban, which was filled with broadcasting, radar and other storm chasing equipment,
                                18       was being operated by and for the benefit of TWC as a mobile broadcasting studio and to
                                19       film severe weather and to collect film footage for the TWC show “STORM WRANGLERS,
                                20       SEASON 2,” which television show starred Williamson and Yarnall as storm chasers,
                                21       inclusive of chasing tornados across the United States, when it collided with the Jeep
                                22       being driven by JAEGER. Furthermore, Yarnall and Williamson had a history of reckless
                                23       driving when storm chasing and when filming TWC’s television programming, which was
                                24       well known among other storm chasers and TWC. TWC was aware of this history because
                                25       it: (1) had been warned by other storm chasers on several occasions before the Subject
                                26       Accident that Yarnall and Williamson’s driving put others at risk; and (2) had witnessed
                                27       the pair’s dangerous driving during live video feeds of their storm chasing, which was
                                28       broadcast to TWC’s studio and in the editing of its television program, STORM
 LAW OFFICES OF
 ROBERT A. BALL
                                                                              3
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 95 Filed 06/17/19              Page 4 of 31 PageID 385


                                   1     WRANGLERS. However, despite this knowledge of the risk posed by their
                                   2     employees/agents, TWC continued to allow Yarnall and Williamson to work as on-air storm
                                   3     chasers and to record footage of “the chase” and of storms to be used in the “STORM
                                   4     WRANGLERS” television program, which ultimately led to JAEGER’S tragic and
                                   5     completely avoidable demise.
                                   6            3.     Plaintiff brings these wrongful death and survivor claims under Texas Civil
                                   7     Practice & Remedies Code sections 71.002 and 71.021 to recover damages for the death
                                   8     of JAEGER, which were directly and proximately caused by the acts and omissions of
                                   9     Defendants.
                                10                                                     II.
                                11                                      JURISDICTION AND VENUE
                                12              4.     This court has original jurisdiction over this action pursuant to 28 U.S.C. §
                                13       1332 in that the controversy exceeds the sum or value of $75,000, exclusive of interest
                                14       and costs, and is between citizens of different States.
                                15              5.     Venue is appropriate in the United States District Court; Northern District of
                                16       Texas, Lubbock Division, since the town of Spur, in Dickens County, Texas was the
                                17       location of the Subject Accident that is the basis of the causes of action set forth herein.
                                18                                                     III.
                                19                                                 PARTIES
                                20              6.     Plaintiff KAREN DI PIAZZA (“Plaintiff”) resides in Glendale, Arizona, is a
                                21       citizen of the State of Arizona, and is the mother of the decedent, JAEGER, who was also
                                22       a resident of and domiciled in the state of Arizona at the time of his death. Plaintiff is also
                                23       the Personal Representative of the Estate of CORBIN LEE JAEGER. The Estate of
                                24       CORBIN LEE JAEGER is being administered in the Superior Court of Arizona, County of
                                25       Maricopa, the case titled In the Matter of the Estate of Corbin Lee Jaeger, Deceased, Case
                                26       No. PB 2018-001588.
                                27              7.     Defendant WEATHER GROUP TELEVISION, LLC dba THE WEATHER
                                28       CHANNEL, is a Georgia limited liability company (“Weather Channel”) having its principal
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                    4
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 95 Filed 06/17/19            Page 5 of 31 PageID 386


                                   1     place of business located at 300 Interstate North Parkway SE, Atlanta, GA 30339.
                                   2     Weather Channel’s sole member is defendant WEATHER GROUP, LLC, a Delaware
                                   3     limited liability company (“Weather Group”). Weather Group’s sole members are
                                   4     defendants TV HOLDINGS 1, LLC (“TV1”) and TV HOLDINGS 2, LLC (“TV2”). TV1’s sole
                                   5     member is Byron Allen Folks (“FOLKS”), an individual, who is a citizen of the State of
                                   6     California. TV2’s sole member is also FOLKS. This Defendant has been served with
                                   7     process and has filed an answer. Plaintiff is informed and believes, and thereon alleges,
                                   8     that Williamson and Yarnall were the employees and/or agents of the Weather Channel
                                   9     and were acting within the course and scope of that employment and/or agency at all times
                                10       alleged herein.
                                11              8.     Defendant Weather Group, LLC is a Delaware limited liability company
                                12       having its principal place of business located at 300 Interstate North Parkway SE, Atlanta,
                                13       GA 30339. Weather Group’s sole members are TV1 and TV2, whose sole member is
                                14       FOLKS, who is a citizen of the State of California. This Defendant has been served with
                                15       process and has filed an answer. Plaintiff is informed and believes, and thereon alleges,
                                16       that Williamson and Yarnall were the employees and/or agents of Weather Group, LLC
                                17       and were acting within the course and scope of that employment and/or agency at all times
                                18       alleged herein.
                                19               9.    Defendant CF ENTERTAINMENT, INC. dba ENTERTAINMENT STUDIOS
                                20       (“CF”) is a corporation incorporated under the laws of the State of California, and having
                                21       its principal place of business located at 1925 Century Park East, 10th Floor, Los Angeles,
                                22       CA 90067. This Defendant was served with process and has filed a Motion to Dismiss.
                                23              10.    Defendant ENTERTAINMENT STUDIOS NETWORKS, INC. (“Networks”),
                                24       is a corporation incorporated under the laws of the State of California, and having its
                                25       principal place of business located at 1925 Century Park East, 10th Floor, Los Angeles,
                                26       CA 90067. This Defendant was served with process and has filed a Motion to Dismiss.
                                27              11.    Defendant ENTERTAINMENT STUDIOS MEDIA, INC. (“Media”) is a
                                28       corporation incorporated under the laws of the State of California, and having its principal
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                     5
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 95 Filed 06/17/19           Page 6 of 31 PageID 387


                                   1     place of business located at 1925 Century Park East, 10th Floor, Los Angeles, CA 90067.
                                   2     This Defendant was served with process and has filed a Motion to Dismiss.
                                   3            12.    Defendant ENTERTAINMENT STUDIOS MEDIA HOLDINGS, INC. (“Media
                                   4     Holdings”) is a corporation incorporated under the laws of the State of Delaware, and
                                   5     having its principal place of business located at 1925 Century Park East, 10th Floor, Los
                                   6     Angeles, CA 90067. This Defendant was served with process and has filed a Motion to
                                   7     Dismiss.
                                   8            13.    Defendant NBCUNIVERSAL MEDIA, LLC (“NBC LLC”), is a Delaware
                                   9     limited liability company having its principal place of business located at 30 Rockefeller
                                10       Plaza, New York, NY 10112. NBC LLC’s sole member is Comcast Corporation, a
                                11       corporation incorporated under the laws of the State of Pennsylvania, having its principal
                                12       place of business located at Comcast Center, 1701 JFK Boulevard, Philadelphia, PA
                                13       19103. This Defendant was served with process and has filed a Motion to Dismiss.
                                14              14.    Defendant BAIN CAPITAL INVESTORS, LLC (“Bain”) is a Delaware limited
                                15       liability company having its principal place of business located at Two Copley Place, 7th
                                16       Floor, Boston, MA 02116. Bain’s sole members are Joshua Bekenstein and Willard Mitt
                                17       Romney. Joshua Bekenstein is a citizen of the State of Massachusetts, and Willard Mitt
                                18       Romney is a citizen of the State of Utah. This Defendant was served with process and has
                                19       filed a Motion to Dismiss.
                                20              15.    Defendant THE BLACKSTONE GROUP, INC. (“Blackstone”) is a
                                21       corporation incorporated under the laws of the State of Delaware, and having its principal
                                22       place of business located at 345 Park Avenue, New York, NY 10154. This Defendant was
                                23       served with process and has filed a Motion to Dismiss.
                                24              16.    Defendant TV HOLDINGS 1, LLC (“TV1”) is a Delaware limited liability
                                25       company having its principal place of business located at 1925 Century Park East, 10th
                                26       Floor, Los Angeles, CA 90067. TV1’s sole member is FOLKS, an individual, who is a
                                27       citizen of the State of California. This Defendant was served with process and has filed a
                                28       Motion to Dismiss.
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                     6
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 95 Filed 06/17/19            Page 7 of 31 PageID 388


                                   1           17.    Defendant TV HOLDINGS 2, LLC (“TV2”) is a Delaware limited liability
                                   2     company having its principal place of business located at 1925 Century Park East, 10th
                                   3     Floor, Los Angeles, CA 90067. TV2’s sole member is FOLKS, an individual, who is a
                                   4     citizen of the State of California. This Defendant was served with process and has filed a
                                   5     Motion to Dismiss.
                                   6           18.    Defendant TV SPINCO LLC (“Spinco”) is a Delaware limited liability
                                   7     company having its principal place of business located at 300 Interstate North Parkway
                                   8     SE, Atlanta, GA 30339. On or about January 29, 2016, Spinco changed its name to
                                   9     defendant Weather Group, LLC. Defendant Weather Group LLC’s sole members are TV1
                                10       and TV2, whose sole member is FOLKS, a citizen of the State of California. Service of
                                11       process may be had on Spinco by service of its registered agent, REGISTERED AGENT
                                12       SOLUTIONS, INC. at 9 E. Loockerman Street, Suite 311, Dover, DE 19901.
                                13             19.    Defendant SHEENA BITTLE, a citizen of the State of Missouri, is the
                                14       Personal Representative of the Estate of KELLEY GENE WILLIAMSON (“ESTATE OF
                                15       WILLIAMSON”). This Defendant was served with process. This Defendant’s Motion to
                                16       Dismiss and Motion for a More Definite Statement was granted in part and denied in part.
                                17       The ESTATE OF WILLIAMSON is being administered in the Barry County Circuit Court,
                                18       state of Missouri, entitled In re the Estate of Kelly Gene Williamson, Case No. 17BR-
                                19       PR00069.
                                20             20.    Defendant KEITH DANIELS, a citizen of the State of Missouri, is the
                                21       Personal Representative of the Estate of RANDALL D. YARNALL (“ESTATE OF
                                22       YARNALL”). This Defendant was served with process and has filed an answer. The
                                23       ESTATE OF YARNALL is being administered in the Barry County Circuit Court, state of
                                24       Missouri, entitled In re the Estate of Randall D. Yarnall, Deceased, Case No. 18BR-
                                25       PR00052.
                                26             21.    Plaintiff is informed and believes and thereon alleges that at all times herein
                                27       mentioned, one or more and/or each of the TWC Defendants named herein, was and now
                                28       is engaged in a joint enterprise with the remaining TWC Defendants, and was and now is
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                      7
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 95 Filed 06/17/19             Page 8 of 31 PageID 389


                                   1     the principal, agent, servant, employee, assignee, joint venturer, predecessor-in-interest,
                                   2     successor-in-interest, aider and abettor, and/or co-conspirator of each TWC Defendant,
                                   3     and in doing the things hereinafter alleged, were acting in the course and scope of their
                                   4     joint enterprise and authority as principals, agents, servants, employees, assignees, joint
                                   5     venturers, predecessors-in-interest, successors-in-interest, and/or co-conspirators and in
                                   6     the furtherance of such relationships, and with the full knowledge, acquiescence,
                                   7     authorization, permission and consent of their Co-defendants, as principals, and at their
                                   8     direction, instance and request. Each of the TWC Defendants was and is a party to an
                                   9     agreement, express and/or implied, with the remaining TWC Defendants for a common
                                10       purpose to be carried out by all of the TWC Defendants. Each of the TWC Defendants
                                11       also shared a community of pecuniary interest in that common purpose with each of the
                                12       remaining TWC Defendants, and each of the TWC Defendants had an equal right to a
                                13       voice in the direction of this common purpose and/or enterprise, which gave each of the
                                14       TWC Defendants an equal right of control in this common purpose and/or enterprise. More
                                15       specifically, as alleged herein, TWC Defendants agreed to share a community of interest
                                16       with each and one another and were intricately involved in the common purposes/joint
                                17       enterprises of storm chasing, filming extreme weather conditions and in reality television
                                18       programming through the national broadcasting of their collective body of work for which
                                19       TWC Defendants shared a community of pecuniary interest in the form of huge benefits
                                20       and compensation through salaries, payment of expenses, branding, good will,
                                21       advertisements and/or the airing of commercials. Plaintiff is informed and believes that
                                22       TWC programming is received and viewed in approximately 80 million households in the
                                23       United States and TWC broadcasts approximately 90 hours of live content weekly (See,
                                24       Nielsen’s June 2018 Universe Estimate). Plaintiff is further informed and believes and
                                25       thereon alleges that each such TWC Defendant committed, participated in, partnered,
                                26       approved, consented to, ratified, authorized, directed, controlled and/or performed the
                                27       acts, omissions, transactions and occurrences which constitute the common purposes/
                                28       joint enterprises of storm chasing, filming extreme weather conditions and reality television
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                        8
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 95 Filed 06/17/19            Page 9 of 31 PageID 390


                                   1     programming, which resulted in the Subject Accident that gave rise to this action.
                                   2            22.    Plaintiff is informed, believes, and based thereon alleges that at all times
                                   3     herein mentioned, each of the TWC Defendants, was the alter ego of each other TWC
                                   4     Defendant. There is such a unity of interest and control between and among the TWC
                                   5     Defendants, and each other, that their separate identities have ceased to exist, or never
                                   6     did exist. To treat each entity Defendant as separate entities would perpetuate a fraud or
                                   7     result in gross injustice.
                                   8            23.    Prior to March 2018, Defendant Weather Channel was owned by Defendant
                                   9     Weather Group, which in turn was owned by Defendants TV1 and TV2. Defendant TV1
                                10       was owned by Defendants Bain and Blackstone while Defendant TV2 was owned by
                                11       Defendant NBC LLC. On July 6, 2008, Bain, Blackstone and NBC, LLC issued a joint press
                                12       release announcing the acquisition of The Weather Channel (TWC). (See, press release
                                13       on www.blackstone.com). The press release states that NBC, LLC would provide
                                14       management services to TWC. NBC, LLC’s then president and CEO, Jeff Zucker, praised
                                15       the acquisition, stating,
                                16
                                                “This will further position NBCUniversal as the leading provider of news,
                                17
                                                information and weather, both online and on television. Joining with the
                                18              Weather Channel properties plays to our strengths in developing and
                                                programming cable networks, and in producing and distributing high-
                                19              quality content across multiple platforms”
                                20
                                21       Emphasis added. Ian Loring, a Managing Director at Bain Capital commented on the
                                22       acquisition stating,
                                23
                                                We are delighted to have the opportunity to join our partners in acquiring the
                                24              premier franchise in weather information. The Weather Channel is a true
                                                pioneer and innovator in the space across a variety of delivery platforms. We
                                25              are extremely excited about the growth potential of the business, and
                                                strongly believe the partnership among the team at The Weather Channel,
                                26              the management at NBC Universal, and private equity firms with deep media
                                                industry experience will continue to develop this unique media asset.
                                27
                                         Emphasis added. Michael Chae, Senior Managing Director at The Blackstone Group
                                28
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                       9
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                      PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19            Page 10 of 31 PageID 391


                                   1     stated,
                                   2
                                               This is a premier media asset with a unique position across all three screens
                                   3
                                               – television, PC, and mobile – and exciting growth prospects in each of them.
                                   4           We are looking forward to working toward its continued success with
                                               the management of The Weather Channel, the team at our corporate
                                   5           partner NBC Universal and our colleagues at Bain Capital.
                                   6
                                         Emphasis added. As soon as the acquisition occurred, Bain, Blackstone and especially
                                   7
                                         NBC, LLC had an active role in the management of the day-to-day-operations of TWC.
                                   8
                                         NBC, LLC, Bain and Blackstone fired and/or laid off TWC employees, including staff and
                                   9
                                         on camera meteorologists. They were involved in controlling the work schedules of various
                                10
                                         TWC employees, which included scheduling work shifts and removing on camera
                                11
                                         meteorologists from certain shows on TWC and placing them on other TWC shows. They
                                12
                                         created job duties for various TWC employees. Representatives from Bain, Blackstone
                                13
                                         and NBC, LLC would directly meet with certain TWC on air meteorologists to discuss
                                14
                                         matters related to their jobs. Bain and TWC shared at least one advisor. NBC, LLC was
                                15
                                         directly involved in the appearance of TWC’s on air meteorologists forecasters by
                                16
                                         scheduling makeup consultations. NBC, LLC and TWC shared employees, including on
                                17
                                         camera meteorologists and staff. NBC, LLC would also share equipment with TWC. TWC
                                18
                                         frequently featured cross promotions with NBC, LLC owned stations such as NBC and
                                19
                                         CNBC. More importantly, under the management and direction of NBC, LLC, Blackstone
                                20
                                         and Bain, TWC began airing more reality TV shows and long form shows and less live
                                21
                                         reporting. The live reporting that was aired, became far more sensational for the purpose
                                22
                                         of providing disaster entertainment in an attempt to generate ratings and profits.
                                23
                                               24.    On or about March 2018, Defendants Weather Channel, Weather Group,
                                24
                                         TV1 and TV2 were acquired by Defendants CF, Networks, Media and Media Holdings for
                                25
                                         which Defendants Bain, Blackstone and NBC LLC received the sum of Three Hundred
                                26
                                         Million Dollars and No Cents ($300,000,000.00). Plaintiff is further informed and believes
                                27
                                         that one or more or all of the Defendant entities involved in this transaction (Bain,
                                28
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                     10
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19             Page 11 of 31 PageID 392


                                   1     Blackstone, NBC LLC, CF, Networks, Media and/or Media Holdings) retained and/or
                                   2     assumed liability for Plaintiff’s damages alleged herein per contract and/or by operation of
                                   3     law. After the acquisition of TWC, the Entertainment Studios Defendants (consisting of
                                   4     CF, Networks, Media and Media Holdings) were actively involved in the management of
                                   5     TWC. They directly promoted persons who worked at TWC. They appointed officers to
                                   6     TWC.
                                   7            25.    [RESERVED].
                                   8                                                  IV.
                                   9                                         CHOICE OF LAW
                                10              26.    Plaintiff alleges a conflict exists between the substantive law of Texas and
                                11       Arizona, Plaintiff’s domicile, with respect to the following germane issues: (1) comparative
                                12       fault; (2) Plaintiff’s right to recover exemplary damages under COUNT TWO alleged
                                13       herein; and (3) the amount of exemplary damages potentially available to Plaintiff under
                                14       COUNT I, COUNT II and COUNT III alleged herein. Plaintiff requests the Court apply
                                15       Arizona law as to these issues as opposed to Texas law to fully compensate Plaintiff (see,
                                16       Sulak v. American Eurocopter Corp., 901 F.Supp.2d 834 (N.D. Texas 2012). As to
                                17       comparative fault, Plaintiff requests the Court apply Ariz. Rev. Stat. § 12-2505 (in conflict
                                18       with Tex. Civ. Prac. & Rem. Code Ann. § 33.001). As to Plaintiff’s right to recover
                                19       exemplary damages under COUNT II for the wrongful death of her adult son, JAEGER,
                                20       Plaintiff requests the Court apply Ariz. Rev. Stat. § 12-613 [see also, Quinonez v.
                                21       Anderson, 144 Ariz. 193, 696 P.2d 1342 (Ariz. Ct. App. 1984)] [in conflict with Tex. Const.
                                22       art. 16, § 26; General Chemical Corp. v. De La Lastra, 852 S.W.2d 916, 923 (Tex. 1993)].
                                23       As to the amount of exemplary damages potentially available to Plaintiff under COUNT I,
                                24       COUNT II and COUNT III, Plaintiff requests the Court apply Arizona substantive law, which
                                25       does not recognize a fixed standard for the amount of punitive damages that may be
                                26       assessed (in conflict with Tex. Civ. Prac. & Rem. Code Ann. § 41.008).
                                27                                                    V.
                                28                           FACTS PARTICULAR TO PLAINTIFF’S CLAIMS
 LAW OFFICES OF
 ROBERT A. BALL
                                                                              11
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19             Page 12 of 31 PageID 393


                                   1     a.     Live stream video footage leading up to the collision.
                                   2            27.    Williamson and Yarnall were well-known storm chasers for TWC and stars
                                   3     of the TWC show “STORM WRANGLERS”. According to Williamson’s Facebook profile,
                                   4     Williamson started working at TWC on February 26, 2016, listing his occupation as “Storm
                                   5     Chaser at The Weather Channel, covering all weather events via Live Stream as it is
                                   6     happening.” Plaintiff is informed and believes and thereon alleges that Yarnall became
                                   7     Williamson’s driving partner on April 9, 2016. Plaintiff is further informed and believes and
                                   8     thereon alleges that on or about the summer of 2016, Williamson and Yarnall were
                                   9     approached by TWC to star in a new television show ultimately named “STORM
                                10       WRANGLERS” in which Williamson and Yarnall, among other job duties, would operate
                                11       the Suburban to record video footage and as a mobile broadcasting studio to be used by
                                12       TWC employees, to wit, video editors, producers and directors of TWC, to produce the
                                13       television show “STORM WRANGLERS” for national broadcast. Williamson and Yarnall
                                14       agreed to TWC’s proposal shortly thereafter. Plaintiff is informed and believes, and
                                15       thereon alleges that the TWC Defendants benefited financially from their work as storm
                                16       chasers and on “STORM WRANGLERS.” Williamson and Yarnall were paid, among other
                                17       compensation, salaries and their expenses were reimbursed by TWC while TWC directly
                                18       financially benefited from the broadcast of “Storm Wranglers” through the sale of
                                19       advertising and through promotion of TWC itself. TWC’s concept of the new show,
                                20       modeled after David Chun’s work on The Ultimate-Fighter (mixed martial arts cage
                                21       fighting) a Fox Sports Network sporting television broadcast, was described by TWC’s
                                22       own employee, Mina Valizadeh, Direction and Motion Designer, who was responsible for
                                23       concept development, storyboarding, design and animation of the TWC Storm Wrangler
                                24       show package, as follows: “Storm Wranglers is a long form show produced by the
                                25       Weather Channel which presents the adventures of two Storm chasers from Texas: Kelly
                                26       Williamson and Randy Arnold (sic). The concept is introducing the storm wranglers as
                                27       two heroes when they start the adventure of chasing a storm. The combination of footage
                                28       and high contrast illustrations are the general look and direction of the show. The quick
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                     12
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19            Page 13 of 31 PageID 394


                                   1     cuts between illustrative animation and real footage capture the heroic and urgent feeling
                                   2     of the show.” Further, Ms. Valizadeh states: “The concept is showing Kelley as the hero.
                                   3     The combination of footage and cutting into moving high contrast illustration of him and
                                   4     his environment will be the general look and direction. The cuts and quick motion bring a
                                   5     sense of thrill for the adventure he will be going through. Here is the inspiration link:
                                   6     http://davidychun.com/The -Ultimate Fighter.” TWC’s concept of presenting storm chasing
                                   7     as an adventurous, thrilling sporting event and to make its two stars “heroes” resulted in
                                   8     the violent death of young JAEGER. TWC Defendants were operating TWC’s mobile
                                   9     broadcasting studio (the Suburban) at approximately 70 miles per hour racing northbound
                                10       on FM 1081 to film a tornado when it ran the stop sign at that speed at the intersection of
                                11       FM 1081 and FM 2794 and struck the Jeep being operated by JAEGER, killing him.
                                12       JAEGER was lawfully driving westbound on FM2794 and away from that tornado.
                                13       JAEGER was pronounced dead at the scene by first responders and the Dickens County
                                14       Coroner.
                                15             28.    Williamson and Yarnall were working in these capacities at the time of the
                                16       collision. More specifically, Williamson and Yarnall were engaged in the joint enterprise
                                17       of tracking and filming severe weather and live-streaming the footage to Williamson’s
                                18       Facebook account and YouTube channel, as well as to TWC’s Facebook account, at the
                                19       moment the two vehicles collided when the Suburban driven by Yarnall ran the stop sign
                                20       for its path of travel on Northbound FM 1081. At the time of the collision, and in addition
                                21       to live-streaming the pair’s video footage of that day, Williamson was also acting as
                                22       spotter, navigator and monitor of the weather radar display installed in the Suburban while
                                23       the pair attempted to locate and film severe weather (tornados) with the assistance of
                                24       and/or the direction of TWC, which had appeared in the vicinity of Spur, Texas on behalf
                                25       of their employer and/or principal, TWC. The video Williamson live-streamed to his
                                26       YouTube channel, “03-28-17 Tracking Storms in West Texas” (“Video”), contains this
                                27       footage. The duration of the Video is 2 hours, 28 minutes, and 21 seconds (“2:28:21”),
                                28       and it showcases Williamson and Yarnall’s travels throughout Texas that day. Due to lag
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                   13
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19                Page 14 of 31 PageID 395


                                   1     between the audio and video, the Video freezes at 2:25:49, at the moment the Defendants
                                   2     approached the stop sign, immediately prior to the collision, at approximately 70 miles per
                                   3     hour. Defendants failed to stop at that stop sign causing the collision and killing JAEGER.
                                   4     The failure to stop at this stop sign was Defendants’ fourth such traffic violation that day.
                                   5            29.    Throughout the Video, the two can be heard speaking to their employers at
                                   6     TWC. At 2:13:30, Williamson tells the audience his stream is being shown on TWC’s
                                   7     Facebook live. At 2:17:00, Mr. Scott Thompson, Director of Newsgathering for TWC, calls
                                   8     Williamson and speaks to him for over a minute. At 2:21:02, a woman’s voice says, “Hey
                                   9     Kelley, they still have you up on The Weather Channel full screen.”                  At 2:21:16,
                                10       Defendants’ radar spotter, Barry Gray, says, “Kelley, you’re on The Weather Channel full
                                11       screen.” At 2:21:58, a contact listed in Williamson’s phone as “TWC The Weather Cha…”
                                12       calls him; the conversation lasts until 2:25:19. Williamson was streaming the day’s footage
                                13       to TWC and had been in contact with TWC contemporaneously with the Subject Accident.
                                14              30.    The Video also showcases four other instances of Williamson and Yarnall
                                15       running stop signs, besides the one that led to the Subject Accident, at 1:05:10, 1:08:15,
                                16       2:03:27, and 2:06:08. The running a stop sign incident at 2:03:27 occurs at the same
                                17       intersection where the Subject Accident occurred as Williamson and Yarnall travel
                                18       southbound on FM 1081. At 2:25:49, they approach the intersection of the Subject
                                19       Accident for the last time, traveling northbound on FM 1081. Prior to that stop sign, four
                                20       signs indicate the approach of a stop-controlled intersection.          The first warning is a
                                21       “Highway Intersection Ahead” sign. After this, a “JCT 2794 Farm Road” sign indicates the
                                22       approaching junction with FM 2794. After this, there is a stop sign warning sign. After
                                23       this, a sign indicates that the city of Spur is to the right, and White River Lake is to the left,
                                24       implying that these locations are accessible via FM 2794. Finally, there is the stop sign,
                                25       itself. The Video ends abruptly just before the collision, as the Suburban travels full-speed
                                26       towards the stop sign. The warning signs, as well as the stop sign, itself, are all clearly
                                27       visible and unobstructed through the lens of the video equipment being used and deployed
                                28       by the TWC Defendants. At this time, Defendants were attempting to track down and film
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                  14
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                   PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19              Page 15 of 31 PageID 396


                                   1     tornadoes in the region, and at the time of the Subject Accident it was raining. It is believed
                                   2     their speed at the time of driving through the stop sign and at impact with the Jeep was
                                   3     approximately 70 miles per hour. Notably, no one from TWC mentions or refers to the
                                   4     pair’s blatant and repeated traffic violations during the Video.
                                   5     b.     The Suburban’s windshield was dangerously obstructed.
                                   6            31.    While the stop sign before the intersection of the Subject Accident was
                                   7     unobstructed, the windshield of the Suburban operated by Defendants was obstructed.
                                   8     Defendants had an array of expensive storm tracking and broadcast equipment, which
                                   9     Plaintiff is informed and believes and thereon alleges, was paid for and installed by TWC.
                                10       This equipment dangerously limited Defendants’ field of vision. Photos and video that
                                11       Yarnall and Williamson uploaded to their respective social media accounts showcase the
                                12       poor visibility they had from their positions in the Suburban. In a December 29, 2016
                                13       interview on the podcast “Storm Front Freaks,” Williamson stated, “If anyone’s ever seen
                                14       [the Suburban], they wonder how I get in it. I’ve got a pretty good-sized computer sitting
                                15       here in front of me and one camera up in the windshield and then I’ve got another console
                                16       here that I run a camera that’s actually up on top of my vehicle. Then I’ve got up on the
                                17       dash a live view that I actually stream back to TWC with. It’s kind of like crawling into a
                                18       cockpit. There’s not a lot of room.” In another live-stream broadcast uploaded to his
                                19       YouTube channel two days before the subject accident titled “03-26-17 Tracking Storms
                                20       in Okla and Texas”, Williamson actually states at mark 13:09 on the stream, while
                                21       speaking live with TWC, “A lot of times, you can see more in your camera lens than you
                                22       can actually by eye, so I’ve actually got a screen in front of me that I pretty much watch
                                23       and a lot of times I can see more on it than by looking out the windows.”
                                24              32.    This equipment also dangerously obstructed the view of the Suburban’s
                                25       driver, Yarnall. A photograph depicting the driver’s perspective from inside the Suburban
                                26       taken about twenty minutes before the Subject Accident occurred shows Yarnall’s
                                27       cellphone mounted on the bottom left portion of the windshield, with a radar application
                                28       open on the screen, showcasing the region’s weather patterns. Thus, Yarnall, the
 LAW OFFICES OF
 ROBERT A. BALL
                                                                              15
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19              Page 16 of 31 PageID 397


                                   1     designated driver, had access to, used and deployed, while driving, TWC equipment that
                                   2     distracted Yarnall in the operation of the Suburban and obstructed his view of the roadway.
                                   3     c.     Williamson and Yarnall were habitually reckless and dangerous.
                                   4            33.    The reckless and irresponsible driving employed by Williamson and Yarnall
                                   5     and TWC on the day of the Subject Accident was, unfortunately, not an aberration. To the
                                   6     contrary, it was the culmination of a long and well-documented history of dangerous
                                   7     behavior behind the wheel. In other videos on Williamson’s YouTube channel, which
                                   8     showcase entire days of storm chasing, Williamson and Yarnall show time and again their
                                   9     disregard of basic traffic safety laws. In just fourteen (14) of these videos (a mere fraction
                                10       of roughly 223 posted videos), the pair runs approximately eighty (80) stop signs, four (4)
                                11       red lights, and one (1) out-of-service traffic light. Williamson, who, along with TWC, at all
                                12       relevant times alleged herein, including the day of the Subject Accident, directed Yarnall’s
                                13       driving while storm chasing can often be heard saying, “Clear,” informing Yarnall that he
                                14       (Yarnall) has the go-ahead to ignore the stop signal. Further, they frequently drove at high
                                15       speeds in severe weather conditions and made dangerous, illegal passes of other cars,
                                16       even with hail on the ground. Williamson can sometimes be heard instructing Yarnall to
                                17       make these maneuvers, as one example: “If you can, get around them.” There are also
                                18       numerous instances of the pair driving on the wrong side of the road, both by accident and
                                19       by design. Williamson also frequently encouraged Yarnall to drive more aggressively in
                                20       order to get into better positions from which to film storms, especially when they were out
                                21       of position or in the wrong town. He often made comments like: “Go, go, go Randy. This
                                22       is something you don’t get much. Keep going”; “That way, straight ahead, just lay it on”;
                                23       “Keep going, keep going Randy”; “Get on it, get on it, come on, get it up there. Take it out
                                24       of four-wheel drive”; “Fifty – not going fifty. Crank it”; “Just go as hard as you can.” “Get
                                25       back in it if you can.” “We’re getting out of it.” “See if you can get in this one”; and “Gonna
                                26       need to get up here as quick as we can. Just do what you can do to get us up there.”
                                27       Williamson even joked about Yarnall’s aggressive driving: “We’re gonna be testing
                                28       Randy’s driving skills today”; “Yeah, I got Randy driving. He’s my nitrous tanks”; and “I
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                     16
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19               Page 17 of 31 PageID 398


                                   1     could say you drove your ass off.”
                                   2            34.    Yarnall also made light of his own driving behavior. On October 8, 2016,
                                   3     Williamson posted a photo to his Facebook account of the Suburban, with TWC’s logo on
                                   4     the rear passenger door, getting its transmission replaced, with the following caption: “‘Just
                                   5     about has a new transmission’ – at Jon Murdock Chevrolet Cadillac Mitsubishi.” An
                                   6     individual commented on the photo, implying that Yarnall’s aggressive driving was the
                                   7     cause for the need of a new transmission: “Randy’s hot rodding?” Yarnall replied to the
                                   8     post “Go go go lol [sic].” On October 26, 2016, Yarnall made his Facebook profile picture
                                   9     a short, repeating video of a tornado. The footage appears to have been shot from the
                                10       driver’s side window while the vehicle was in motion, as the driver’s side mirror was closely
                                11       visible in the video and one can see trailing traffic in that mirror. An individual posted a
                                12       comment asking, “What is the location?” Yarnall replied, “That was the Dodge city one in
                                13       may [sic]. Cell phone out the window.” Another individual commented on the same video:
                                14       ‘I remember thinking at the time “please lord, two hands on the wheel…”’ In response,
                                15       Yarnall replied, “Lol.” It appears that Yarnall filmed the tornado with his cell phone being
                                16       held and operated by his left hand out the driver’s side window of the vehicle he was
                                17       driving and then bragged about it on social media. Further, in one of Williamson’s storm
                                18       chasing videos “02-28-17 Tracking Severe Storms in Missouri 2”, taken one month prior
                                19       to the subject accident, Williamson mentioned that TWC was following their live stream:
                                20       “They’re listening. Scott [Thompson]’s listening.” Yarnall responded, “If you’re listening,
                                21       hang on. I’m gonna have to do some offensive driving.” Roughly eight minutes later at
                                22       31:56, Yarnall and Williamson run a stop sign while turning left at an intersection as it hails.
                                23       d.     TWC consistently monitored and directed Williamson and Yarnall.
                                24              35.    In-studio representatives of TWC closely monitored and controlled
                                25       Williamson and Yarnall as Williamson live-streamed so that the in-studio, on-camera
                                26       anchors could showcase his live-streams and interview him when he captured particularly
                                27       exciting footage. In a video “03-24-17 Tracking Storms in NE Texas” (50:37 duration), just
                                28       four (4) days prior to the fatal collision, Williamson and Yarnall were parked, filming rain
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                        17
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                   PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19            Page 18 of 31 PageID 399


                                   1     and clouds, while trying to determine their plan of action. At 32:45, Williamson received a
                                   2     text from TWC and Williamson says, “They said they’re listening to you reading the radar,
                                   3     Randy. Are you talking to yourself? This thing’s turned up too high. I think they can hear
                                   4     us think.” Yarnall had been muttering to himself under his breath while evaluating the
                                   5     storm’s radar data, and someone at TWC texted Williamson to inform him that they could
                                   6     hear Yarnall doing so. In another video from the same day, “03-24-17 Tracking Storms in
                                   7     NE Texas” (10:27:37 duration), Williamson went live on TWC with TWC’s employee, Chris
                                   8     Warren (“Warren”) at 6:11:34. Towards the end of their live session, Warren states,
                                   9     “Alright, storm tracker Kelley Williamson. You keep an eye on the sky, and we’ll keep an
                                10       eye on your camera, and we will check back on you a little later.” Warren then stated on-
                                11       air that TWC would continue to watch Williamson’s live-stream. Such occurrences are
                                12       commonplace throughout the numerous videos posted by Williamson.
                                13             36.    These in-studio TWC representatives did more than monitor the pair’s
                                14       footage; they instructed Williamson and Yarnall to perform certain actions. For example,
                                15       in the video “03-15-17 Tracking Lake Effect Snow” (6:47:15 duration), the pair decided to
                                16       find a suitable location to pull over so that they could remove ice accumulated on the
                                17       equipment mounted to the vehicle’s roof. At 1:11:30, they pull into a car wash, and the
                                18       camera is directed at a wall as Williamson removes the ice. Less than five minutes later
                                19       at 1:16:18, Yarnall informs Williamson that TWC notified him via Facebook that he needed
                                20       to move his camera to capture a better image than the wall in front of their vehicle. In
                                21       response, Williamson promptly readjusted the camera to face outside of the car wash to
                                22       capture the snowy weather conditions. It was not unusual for Williamson and Yarnall to
                                23       receive such specific directives from TWC. In other videos, TWC informed them of the
                                24       days they would be working and the days they would have off, as well as the locations to
                                25       which they would be sent.
                                26             37.    In another video, “01-21-2017 Tracking Storms in Dixie Alley” (5:11:02
                                27       duration), TWC used the Suburban as a mobile broadcasting studio. In this footage shot
                                28       near Hattiesburg Mississippi, Williamson and Yarnall transport two local residents injured
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                    18
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19              Page 19 of 31 PageID 400


                                   1     by a tornado to a local hospital. In route, Williamson, Yarnall and TWC turn on the
                                   2     Suburban’s onboard cameras and conduct an interview of the tornado victims, which was
                                   3     broadcast live nation-wide from the interior of the moving Suburban.
                                   4     e.    TWC encouraged the pair’s recklessness and set the stage for this tragedy.
                                   5           38.    TWC characterized and advertised Williamson and Yarnall’s show “STORM
                                   6     WRANGLERS” as a dangerous enterprise. The name “STORM WRANGLERS” itself
                                   7     connotes rushing into harm’s way, riding and wrestling storms. The ”logo” for the “STORM
                                   8     WRANGLERS” television show depicts Williamson and Yarnall roping a tornado. Instead
                                   9     of using meteorologists experienced in the tracking of tornados, however, TWC knowingly
                                10       chose two chicken farmers and cattle ranchers from Missouri without any emergency/first
                                11       responder or meteorological training to star in their show. TWC then instructed and
                                12       directed them to barrel into dangerous weather conditions to obtain footage, needlessly
                                13       endangering local residents fleeing impending catastrophe and trained first responders.
                                14             39.    On September 29, 2016, TWC issued a press release: ‘Network Announces
                                15       “Storm Wranglers” Two-Week Event.’ The announcement stated, ‘The Weather Channel
                                16       will also [show] “Storm Wranglers,” a special two-week event kicking off Sunday, October
                                17       9 at 9 p.m. EST. Storm Tracker Kelley Williamson and partner Randy Yarnall go head-to-
                                18       head with every storm imaginable including powerful tornadoes and supercell
                                19       thunderstorms. The Missourian duo truly love tracking storms in a down-home, authentic
                                20       way.’ It stated further, “[Williamson] has become the eyes and ears on the ground for the
                                21       network when viewers need help the most.” The article quoted Howard Sappington,
                                22       identified as the Vice President of Programming for TWC, saying, ‘Kelley in particular is
                                23       such an interesting and passionate character, and we feel lucky to have him as part of our
                                24       family. We believe both “Storm Wranglers” and “Weather Gone Viral” will not only prove
                                25       to be very exciting to audiences but deliver on our promise to viewers to return to our
                                26       weather roots.’ TWC released the first episode of “STORM WRANGLERS” on October 2,
                                27       2016 and released the second episode on October 9, 2016.                 Underneath the
                                28       announcement,     TWC     described    a   “recently    launched   community     platform,
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                    19
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19             Page 20 of 31 PageID 401


                                   1     weloveweather.tv,” which serves as a website for fans of TWC, operated by TWC.
                                   2            40.    On weloveweather.tv, a post by “The Weather Channel Staff” on September
                                   3     26, 2016 showcased an “Exclusive Preview of Storm Wranglers!” Part of this promotion
                                   4     included an online question and answer session with Williamson, where he posted a short
                                   5     biography and answered questions. On September 26, Williamson wrote, “In order to be
                                   6     a storm chaser you must: understand the dangers and know your vehicle and your
                                   7     limitations on muddy dirt roads.” He continued, “What makes me different from other storm
                                   8     trackers: when I go chasing I go with the objective of streaming a tornado to the public or
                                   9     The Weather Channel. If I could not stream I would not go.” He continued, “I am not a
                                10       meteorologist and I’m not an actor but I love chasing tornadoes enough that I think it
                                11       overcomes my weaknesses.” In a question about his partner Yarnall, he wrote, “Randy
                                12       has just been chasing with me since April and I have known him all my life we [sic] used
                                13       to run around as kids on the back-dirt roads of Missouri. We have had a trust that has
                                14       grown between us and I think if I told him to drive into a lake he would.” On September
                                15       30, 2016, Williamson wrote, “The hardest part is the navigating of the roads. To be able
                                16       to get where you want to be.” He described his education: “I am a self-taught storm chaser.
                                17       I’ve learned everything I know on the internet – like YouTube training videos and storm-
                                18       related articles.” He continued, “I’m not a meteorologist. I didn’t go to school for that.”
                                19       When asked if he ever got frustrated when he could not get to a storm’s location fast
                                20       enough, he stated, “Every time. You just can’t [get] there fast enough.” When asked how
                                21       he came to work for TWC, he stated, “Streaming my videos caught their attention. I had
                                22       a good quality stream and they started buying it so over time I ended up here!” When
                                23       asked about funding and equipment costs, Williamson wrote, “Luckily I’ve got The Weather
                                24       Channel to help equipment, but before I had to sell my videos to afford anything. It’s about
                                25       a week to get more equipment if you don’t have backup.” He continued, “The main cost
                                26       is fuel for us. We get 3 tanks a day sometimes.” On October 3, 2016, he wrote, “The
                                27       Weather Channel purchases my fuel since I started working for them.” When asked what
                                28       his favorite job was, he responded, “What I’m doing right now tracking storms for The
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                  20
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19              Page 21 of 31 PageID 402


                                   1     Weather Channel man you can’t beat that it’s great.”
                                   2            41.    TWC also purchased insurance policies on Williamson and Yarnall, as
                                   3     indicated by Williamson in a live-streamed video taken less than two weeks before the
                                   4     subject accident. In “03-15-17 Tracking Lake Effect Snow” at 6:37:12, Williamson explains
                                   5     why TWC did not allow fans to ride along with him and Yarnall during their chases, stating,
                                   6     “Right now the insurance and that is just on me and Randy and cameramen and stuff like
                                   7     that and it’s all through The Weather Channel, so right now there’s some legal stuff that
                                   8     won’t cover other people. If a piece of hail hits you in the head, they don’t want to get
                                   9     sued.” Notably, two days before the subject accident in the video “03-26-17 Tracking
                                10       Storms in Okla and Texas”, another storm chaser asked Yarnall at 1:53:41 if he and
                                11       Williamson are “with The Weather Channel” or “just independent.” Yarnall replied, “We’re
                                12       with them. We work for them.”
                                13       f.     TWC was aware the pair drove dangerously and the risk they posed to others.
                                14              42.    Importantly, TWC was fully aware of and had been warned by third parties
                                15       that their “STORM WRANGLERS” engaged in reckless driving before this tragedy. In one
                                16       instance, another storm chaser, who had also been featured on TWC on multiple
                                17       occasions and knew Williamson and Yarnall personally, exchanged a series of text
                                18       messages with Kathryn Prociv (“Prociv”), a producer of the television show “STORM
                                19       WRANGLERS” and meteorologist for TWC, concerning the dangerous nature of the
                                20       driving habits of the “STORM WRANGLERS.” On December 4, 2016 (approximately four
                                21       months before the Subject Accident), this storm chaser texted Prociv: “As far as Storm
                                22       Wranglers: I understand the need and fact for ‘dumbing down’ for the general public. But
                                23       I’m gonna be honest here (and I hope you take no offense at what I am going to say
                                24       please… the fact of re matter is that you have 2 very inexperienced, new and uneducated
                                25       ‘chasers’ .... talk about liability. See where I am going with this?.... I’m not gonna badmouth
                                26       Kelly but I’m not gonna lie either.”
                                27              43.    On March 4, 2017 (24 days before the Subject Accident), after nationally
                                28       airing a segment that showed Williamson traveling over 90 mph to try to reach a storm,
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                  21
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19             Page 22 of 31 PageID 403


                                   1     Prociv wrote the same storm chaser: “So great to hear from you. Ugh frustrating for you
                                   2     and us! I forwarded some notes from your message to my boss Mike Chesterfield.
                                   3     Hopefully he gets back to me this upcoming week. I’m not sure if you happened to catch
                                   4     any of Kelley’s movements, but he put himself in a VERY bad spot, live on air, so god
                                   5     forbid if anything happened we would have seen it happen live on air. NOT GOOD.” Mike
                                   6     Chesterfield was at the time of JAEGER’S death, and is currently, Director, Weather
                                   7     Presentation and an Executive Producer for and a managerial employee of TWC.
                                   8            44.    Later that day (March 4, 2017), the storm chaser responded: “Oh yeah, I saw
                                   9     it… I [message missing] “bad guy” but I’m going to be honest with you – it’s only gonna
                                10       get worse. You and I both know that you absolutely cannot put yourself in a position like
                                11       that… storm movements being so fast leaving little time to react and losing situational
                                12       awareness simply due to inexperience. Doing 90+mph to get to the position he was is just
                                13       asking for bad stuff and showing or talking about it on his live stream. I just hope he truly
                                14       understands the risks associated. The goal isn’t to become part of the Weather story, it’s
                                15       to help tell the Weather story. I know Randy [another chaser] tried to teach him some of
                                16       these things in the past and I even tried to educate him privately before you all singed him.
                                17       But hey, we were all noobs at some point and learning… we just didn’t have a national
                                18       audience on us at that time. We are just hoping he doesn’t get hurt or hurt anyone else.
                                19       There is so much more I’d like to say but I don’t want to get involved.”
                                20              45.    On March 29, 2017 (the day after the accident), Prociv and the same storm
                                21       chaser exchanged more messages. Prociv wrote: “Of course I know what you mean! I
                                22       want to be here for you, I do, and I’m more comfortable talking here than on the phone
                                23       where they could check my records if they really wanted to. I’m mainly concerned with
                                24       how you’re holding up. I don’t blame you for calling off the chase. It wouldn’t have been
                                25       safe for you to chase today if your mind was consumed elsewhere.”
                                26              46.    The same day the storm chaser responded: “Thank you. I’m doing okay. I
                                27       mean you know that Kelley and I didn’t have the relationship like Tim [storm chaser and
                                28       engineer killed in 2013 El Reno tornado] and I. But everything I told him about driving safer
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                     22
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19            Page 23 of 31 PageID 404


                                   1     and not being so distracted… and then telling you that I was worried that he was gonna
                                   2     kill someone or himself… those are the exact messages I shared with you. And then it
                                   3     happens. So I am obviously in a way dark place right now. I know many of us are. I guess
                                   4     that’s what killin me. I tried to tell him over and over. And then when I saw him yesterday
                                   5     near Paducah he pulls up and he was driving not Randy, I asked him why he was driving
                                   6     and not doing the filming in a joking manner he just laughed. We talked about the storms
                                   7     and the day and then said our goodbyes and good lucks… he drove off. I remember
                                   8     thinking hope they are safe today…. And hope they have a good day. I don’t know. It’s a
                                   9     rough day. I shut my stream off and went south right after we chatted and man… that was
                                10       stupid. It was bad.” Later, Prociv responded: “Oh wow I didn’t realize you chatted with him
                                11       yesterday before the storms started. I know you tried to warn him and provide advice
                                12       several times, so you did everything you could. You really did. Please don’t beat yourself
                                13       up over it Lanny. You’re all heart and were looking out for everyone’s safety. I’m glad
                                14       you’re headed home. Try and get some much needed rest.”
                                15             47.    Additional messages exchanged between other chasers further confirm the
                                16       warnings given to high managerial agents of TWC regarding Williamson’s and Yarnall’s
                                17       dangerous driving habits. Furthermore, Plaintiff is informed and believes and thereon
                                18       alleges that at least one individual received a potentially disturbing request from TWC
                                19       immediately after the accident. This individual, another storm chaser, was one of the first
                                20       to arrive at the scene of the Subject Accident, before even emergency personnel. Upon
                                21       arrival, he immediately contacted TWC to notify them that one of their vehicles was
                                22       involved in the collision, which he easily deduced by virtue of the large TWC logo on the
                                23       Suburban. He also recognized Williamson on the side of the road as he was being
                                24       administered CPR. This witness immediately notified Jim Cantore, an extremely well
                                25       known, on-camera meteorologist and television personality for TWC. Shortly after doing
                                26       so, while this witness was speaking to a police investigator at the scene, he received a
                                27       phone call from a woman who claimed to be affiliated with TWC. This woman told him,
                                28       “You’ve got to get the cameras. Get the cameras.” The individual responded that he
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                 23
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19           Page 24 of 31 PageID 405


                                   1     would do no such thing and the call ended. However, minutes later, he received a second
                                   2     phone call from a male subject who also claimed to be affiliated with TWC. This male
                                   3     subject also told him, “Go get the cameras.” Moments later, another person at the accident
                                   4     scene approached this individual and stated that he, too, had received a call from TWC
                                   5     with instructions to grab the cameras. The individual told this person not to take the
                                   6     cameras, as it was a crime scene.
                                   7           48.    TWC’s Storm Wranglers television show, Season 1, Episode 1, “One Epic
                                   8     Day” aired nationally on The Weather Channel on October 2, 2016 (hereinafter “OED”).
                                   9     TWC’s Storm Wranglers television show, Season 1, Episode 2, “A Tale of Four Storms”
                                10       aired nationally on The Weather Channel on October 9, 2016 (hereinafter “TFS”). Each
                                11       episode demonstrates the level of the involvement that TWC had in the production of its
                                12       television show and in encouragement of “the chase” of severe storms and in the filming
                                13       of the recklessness of its employee storm chasers Williamson and Yarnall. The first two
                                14       episodes were shot in Texas, Kansas and parts of Oklahoma. The trailing credits set forth
                                15       the names of those involved at TWC in the production of Storm Wranglers. In addition to
                                16       Williamson and Yarnall, during the filming, TWC had placed in the vehicle being used by
                                17       its stars one of three photographers, Michael Fomil, Bradley Reynolds and Rodney Hall,
                                18       employees of TWC and witnesses to Yarnall’s driving. The camera equipment being used
                                19       was TWC equipment. The episodes OED and TFS that aired show the involvement of
                                20       TWC television personalities Chris Warren, Carl Parker, Dr. Greg Forbes and Assistant
                                21       Desk Editor Ryan Sloane, the latter of whom is dubbed by Williamson as “Hash”. The
                                22       episodes demonstrate the interface and interactions by and between TWC and its
                                23       broadcast studio named “The Lab” and Williamson and Yarnall, demonstrating, as stated
                                24       on air by TWC’s Chris Warren, that they can monitor and watch the video feed live being
                                25       broadcast by Williamson and Yarnall and cut to that live and put what is occurring in the
                                26       field immediately on the national broadcast by simply raising his hand and cutting to that
                                27       feed. See, OED 3:25-3:58. Graphics used by TWC in the show explain the activity of
                                28       Williamson and Yarnall in the field, showing live broadcasting from the vehicle they were
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                     24
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19                Page 25 of 31 PageID 406


                                   1     operating (OED 10:13; 14:50; 32:46 [the latter showing Yarnall driving while talking on his
                                   2     cell phone] TFS 16:10; 26:10; 28:51; 31:17; 34:35; 35:10; 40:39). The episodes are
                                   3     replete with the “egging on” by Williamson to his driver Yarnall to “go, go, go” and “push
                                   4     it” and Yarnall’s response “I’ve got it to the floor.” The episode demonstrates these storm
                                   5     chasers acting as first responders calling 911 to report tornadoes and representing on the
                                   6     air “yes, this is Kelly Williamson, I’m with the Weather Channel”. (OED 6:50).
                                   7            49.    The fact that TWC was monitoring and directing its employees in the field is
                                   8     also evident in these episodes. At TFS at 21:54, Ryan Sloane, aka “Hash”, is on the air
                                   9     from TWC’s production room and he is instructing Williamson and Yarnall to “head west”
                                10       and “hang around the Texas panhandle” and “head to Amarillo.” That same individual,
                                11       who appears many times on the national broadcast, tells Williamson to “call it” for the day
                                12       and “breaking it down for the day” (TFS at 28:51). The bravado of TWC, Williamson and
                                13       Yarnall are also demonstrated in these two episodes and the out and out actual boasting,
                                14       touting and braggart of Williamson and Yarnall knowingly breaking the law is also evident.
                                15       Williamson states in the program that “Randy would go anywhere I tell him to go, ask him
                                16       to go, anywhere I ask him to go.” (TFS at 31:10). Williamson states in Episode 1 that
                                17       “Randy would drive through a brick wall if I told him to.” (OED at 13:37). Williamson is
                                18       interviewed by TWC for inclusion in the episode One Epic Day claiming that Yarnall “just
                                19       goes where I say to go” and the very next scene edited into the program by TWC’s staffing
                                20       shows Williamson and Yarnall sitting at a red light when Williamson says to him “clean,
                                21       go” and Yarnall drives through the red light (OED at 26:28-27:30). TWC’s own editors
                                22       found, edited and used video tape feed that supports Williamson’s claims that Yarnall will
                                23       drive through a brick wall, go wherever he tells Yarnall to go and do whatever he tells
                                24       Yarnall to do, demonstrating that by showing Williamson having Yarnall drive through a
                                25       red light right after a truck drives through the intersection from right to left in front of them.
                                26       Once, when Williamson states “just lay it on” and “get on it” and Yarnall responds “tell me
                                27       what to do” and “I can’t see”, Williamson states “That’s ok” (OED at 35:50).
                                28              50.    TWC had actual knowledge of the poor driving habits of these individuals, to
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                  25
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                   PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19               Page 26 of 31 PageID 407


                                   1     the extent that it was apparent it was more likely Williamson and Yarnall would run a stop
                                   2     sign than stop at a stop sign. And Yarnall ran a stop sign killing JAEGER. TWC knew
                                   3     Williamson and Yarnall drove at unsafe speeds (Williamson states “sometimes we might
                                   4     be going faster than we should be going” [TFS at 30:55]). TWC knew storm chasing was
                                   5     dangerous (TWC’s Dr. Greg Forbes, “storm chasing is dangerous”, OED at 34:00). TWC
                                   6     production and editing personnel as well as its on-air personnel had direct link access to
                                   7     what Williamson and Yarnall were seeing and taping. Much footage from Williamson’s
                                   8     YouTube video feeds ended up in Episodes 1 and 2. TWC had the opportunity to pull
                                   9     these two individuals off the road or hire a competent, law abiding driver. Instead, TWC
                                10       made Williamson and Yarnall television stars, breaking laws, driving on private property
                                11       (TFS at 38:30), driving off road, in ditches, through hail storms, drive the wrong way on
                                12       freeway ramps, on the wrong side of the roadway, through red lights and stop signs, all to
                                13       increase the sense of danger to their television audience and sell advertising and have a
                                14       hit show. The result was the death of young JAEGER.
                                15                                                     VI.
                                16                                          CAUSES OF ACTION
                                17                                               COUNT ONE:
                                18                              NEGLIGENCE AND GROSS NEGLIGENCE
                                19              51.    Plaintiff re-alleges and incorporates by reference each of the allegations set
                                20       forth in the preceding paragraphs as if set forth fully and reiterated here in their entirety.
                                21              52.    Accordingly, by their actions described herein, all of the Defendants were
                                22       negligent, grossly negligent and/or acted with malice in at least the following regards:
                                23                     a.     TWC Defendants proximately caused the Subject Accident
                                24                     and the death of JAEGER by operating a motor vehicle in
                                25                     violation of Texas Transportation Code §544.010 (failure to stop
                                26                     at stop sign);
                                27                     b.     TWC Defendants proximately caused the Subject Accident
                                28                     and the death of JAEGER by operating a motor vehicle in
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                  26
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                   PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19           Page 27 of 31 PageID 408


                                   1                  violation of Texas Transportation Code §544.351 (failure to
                                   2                  drive at a speed that was reasonable and prudent under the
                                   3                  existing circumstances);
                                   4                  c.     Williamson and Yarnall proximately caused the Subject Accident
                                   5                         and the death of JAEGER by operating a motor vehicle with a
                                   6                         dangerously obstructed windshield;
                                   7                  d.     Williamson and Yarnall were acting within the course and scope
                                   8                         of their employment and/or agency with TWC when the acts which
                                   9                         proximately caused the death of JAEGER alleged herein occurred;
                                10                    e.     TWC authorized, controlled, managed, encouraged and promoted
                                11                           the dangerous operation of a mobile live feed studio by their
                                12                           employees and/or agents, Williamson and Yarnall, inclusive of
                                13                           encouraging and promoting the dangerous operation of the Suburban
                                14                           in the filming and capturing of footage for both storm chasing as well
                                15                           as for the “STORM WRANGLERS” television show;
                                16                    f.     High managerial agents of TWC, acting within their scope of office
                                17                           and/or employment, authorized, requested, commanded, performed,
                                18                           and/or recklessly tolerated and ignored the dangerous driving
                                19                           behavior of Yarnall and Williamson without regard for the safety of
                                20                           others; and
                                21                    g.     TWC consciously and recklessly employed, promoted, managed and
                                22                           controlled two amateur storm chasers without sufficient training,
                                23                           supervision or experience to operate a mobile live feed broadcasting
                                24                           studio on public roadways during extreme weather events.
                                25             53.    Defendants’ conduct described above constitutes gross negligence,
                                26       recklessness, and/or intentional misconduct.
                                27                                            COUNT TWO:
                                28                                         WRONGFUL DEATH
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                 27
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19               Page 28 of 31 PageID 409


                                   1              54.   Plaintiff re-alleges and incorporates by reference each of the allegations set
                                   2     forth in the preceding paragraphs as if set forth fully and reiterated here in their entirety.
                                   3              55.   Plaintiff brings this wrongful death claim against Defendants pursuant to
                                   4     Texas Civil Practice & Remedies Code sections 71.001-71.012.
                                   5              56.   Plaintiff is a statutory beneficiary of JAEGER and relied on him for love,
                                   6     affection, comfort, protection and care.
                                   7              57.   Plaintiff is the executor/administrator/representative of the Estate of
                                   8     CORBIN JAEGER.
                                   9              58.   Defendants’ wrongful acts caused the death of JAEGER.
                                10                59.   JAEGER would have been entitled to bring an action for his injuries had he
                                11       lived.
                                12                60.   As a proximate result of Defendants’ conduct, which caused the untimely
                                13       death of JAEGER, Plaintiff is entitled to recover, in excess of the minimum jurisdictional
                                14       limits of this Court.
                                15                                             COUNT THREE:
                                16                                           SURVIVAL ACTION
                                17                61.   Plaintiff re-alleges and incorporates by reference each of the allegations set
                                18       forth in the preceding paragraphs as if set forth fully and reiterated here in their entirety.
                                19                62.   Plaintiff brings this survival action claim against Defendants pursuant to
                                20       Texas Civil Practice & Remedies Code sections 71.021-71.022.
                                21                63.   Plaintiff is the legal representative of the Estate of CORBIN LEE JAEGER.
                                22       Prior to his death, JAEGER had a survival action for himself for the pain and suffering and
                                23       expenses JAEGER sustained prior to his death. Plaintiff is appearing in the survival action
                                24       as the legal representative of the Estate of CORBIN LEE JAEGER.
                                25                64.   Defendants’ wrongful acts led to JAEGER’s death.
                                26                65.   As a proximate result of Defendants’ conduct, which led to the untimely
                                27       death of JAEGER, Plaintiff on behalf of the Estate of CORBIN LEE JAEGER, deceased,
                                28       is entitled to recover, in excess of the minimum jurisdictional limits of this Court.
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                       28
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                   PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19              Page 29 of 31 PageID 410


                                   1                                   DAMAGES – ALL DEFENDANTS
                                   2            66.     Defendants’ acts and/or omissions were the proximate cause of the following
                                   3     injuries suffered by Plaintiff and decedent:
                                   4                    a.      Actual damages of not less than One Hundred Twenty-Five Million
                                   5                            Dollars and No Cents ($125,000,000.00);
                                   6                    b.      Loss of affection, consortium, comfort, protection and care;
                                   7                    c.      Pain and suffering and mental anguish suffered by JAEGER
                                   8                            prior to his death;
                                   9                    d.      Mental anguish and emotional distress suffered by Plaintiff;
                                10                      e.      Loss of quality of life;
                                11                      f.      Funeral and burial expenses;
                                12                      g.      Loss of service;
                                13                      h.      Exemplary and punitive damages as well as reasonable
                                14                              attorneys’ fees authorized by law and costs of court;
                                15                      i.      Prejudgment interest; and
                                16                      j.      Post judgment interest.
                                17              67.     Plaintiff seeks un-liquidated damages in an amount that is within the
                                18       jurisdictional limits of the court.
                                19                                         CONDITIONS PRECEDENT
                                20              68.     Defendants have actual notice of JAEGER’s death and injuries complained
                                21       of herein. Any conditions precedent have occurred, been performed, or have been waived.
                                22                                             DEMAND FOR JURY
                                23              69.     Plaintiff hereby makes a demand for a jury trial.
                                24                                                    PRAYER
                                25              Wherefore, Plaintiff prays that Defendants be cited to appear and answer herein
                                26       and, upon final trial hereof, that Plaintiff recovers from Defendants not less than One
                                27       Hundred Twenty-Five Million Dollars and No Cents ($125,000,000.00) in actual damages,
                                28       exemplary damages, pre-judgment and post-judgment interest, costs of court, attorneys’
 LAW OFFICES OF
 ROBERT A. BALL
                                                                               29
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                    PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19             Page 30 of 31 PageID 411


                                   1     fees all as authorized by law, and such other and further relief, both general and special,
                                   2     at law and in equity, to which they may be justly entitled.
                                   3     DATED: June 17, 2019                 LAW OFFICES OF ROBERT A. BALL

                                   4
                                   5                                           By: /s/ Robert A. Ball
                                                                                  ROBERT A. BALL, SBN (CA) 00761
                                   6                                              JOHN M. DONNELLY, SBN (CA) 156965
                                                                                  ADMITTED PRO HAC VICE
                                   7                                              Attorneys for Plaintiffs KAREN DI PIAZZA,
                                                                                  Individually and as Natural Mother to CORBIN
                                   8                                              JAEGER and as
                                                                                  Executor/Administrator/Representative of the
                                   9                                              Estate of CORBIN JAEGER, DECEASED
                                                                                  225 Broadway, Suite 2220
                                10                                                San Diego, California 92101
                                                                                  Telephone (619) 234-3913; Fax (619) 234-4055
                                11                                                rball@robertballapc.com
                                                                                  jdonnelly@robertballapc.com
                                12
                                13
                                14       DATED: June 17, 2019                 MCCLESKEY HARRIGER BRAZILL & GRAF LLP
                                15
                                16                                             By: /s/ Benjamin H. Davison, II
                                                                                  BENJAMIN H. DAVIDSON, II, SBN 05430590
                                17                                                MARY KATHLEEN DAVIDSON, SBN 24070919
                                                                                  Attorneys for Plaintiffs KAREN DI PIAZZA,
                                18                                                Individually and as Natural Mother to CORBIN
                                                                                  JAEGER and as
                                19                                                Executor/Administrator/Representative of the
                                                                                  Estate of CORBIN JAEGER, DECEASED
                                20                                                5010 University Avenue, 5th Floor
                                                                                  Lubbock, Texas 79413
                                21                                                Telephone (806) 796-7306; Fax (806) 796-7365
                                                                                  bdavidson@mhbg.com
                                22                                                kdavidson@mhbg.com
                                23
                                24
                                25
                                26
                                27

                                28
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                      30
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 95 Filed 06/17/19                Page 31 of 31 PageID 412


                                   1                                     CERTIFICATE OF SERVICE
                                   2            The undersign hereby certifies that he has served the above and forgoing document in
                                   3     accordance with applicable procedural rules, via ECF, on all counsel of record on this 17th day of
                                   4     June, 2019.
                                   5      DOUGLAS D. FLETCHER                             CATHERINE L. HANNA
                                          Email: doug.fletcher@fletcherfarley.com         Email: channa@hannaplaut.com
                                   6      DAVID C. COLLEY                                 LAUREN L. BURGESS
                                          Email: david.colley@fletcherfarley.com          Email: lburgess@hannaplaut.com
                                   7      FLETCHER, FARLEY, SHIPMAN &                     HANNA & PLAUT, L.L.P
                                          SALINAS, L.L.P                                  211 East Seventh Street, Suite 600
                                   8      9201 N. Central Expressway, Suite 600           Austin, Texas 78701
                                          Dallas, Texas 75231                             Phone: 512- 472-7700
                                   9      Phone: 214-987-9600                             Fax: 512- 472-0205
                                          Fax: 214-987-9866
                                10
                                          Mr. Robert B. Wagstaff                          Mr. Mark W. McBrayer
                                11        McMahon Surovik Suttle, P.C.                    Crenshaw, Dupree & Milam, L.L.P.
                                          P.O. Box 3679                                   P.O. Box 64479
                                12        Abilene, Texas 79604                            Lubbock, Texas 79464-4479
                                          E-mail: rwagstaff@mcmahonlawtx.com              E-mail: mmcbrayer@cdmlaw.com
                                13
                                14
                                                                                             /s/ Robert A. Ball__________
                                15                                                           ROBERT A. BALL
                                16
                                17
                                18
                                19
                                20
                                21
                                22

                                23
                                24
                                25
                                26
                                27

                                28
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                        31
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
                                                                   PLAINTIFF’S SECOND AMENDED COMPLAINT
 TELEP H ON E    6 1 9 -23 4 -3 91 3
